2. Banning of exports and the safe storage of metallic mercury (
- Before the vote:
Mr President, I thank the shadow rapporteurs once again for their excellent cooperation. During or dialogue with their representatives who were present at all stages, we have arrived at a very satisfactory compromise with the Council, thanks to the Commission's contribution.
However, there is a risk that this compromise may collapse, leaving us back at square one, if Amendments 37 and 41 on Almadén are approved.
Let me remind you, ladies and gentlemen, that at first reading I, too, as rapporteur, supported the Almadén amendments, but we are now faced with reality. Neither the Council nor the Commission accepts these amendments. If they are approved, we shall be back at square one. A year ago, the Council accepted only one of the European Parliament's amendments. Now, with the cooperation of all the political groups, we have succeeded in having 22 amendments accepted in the text of the agreement. I ask you: are we going to sacrifice this success? Yesterday, Commissioner Dimas was quite clear. The Commission does not accept Amendments 37 and 41. In the Council, not even the Spanish Government insisted on these amendments.
I therefore call on you to reject these amendments so that we can make good the significant progress achieved in our agreement with the Council over protecting the environment and public health. This will allow us to approve a satisfactory move towards banning the export of mercury by a very large majority.